The Chancellor
said the general guardian of the infants was the proper person to be appointed to sell their real estate ; and that another person ought not to be appointed for that purpose without some special reasons shown to the court, That such a proceeding would subject the infants to extra expense, and require two separate accounts of expenditures for their support.
*413On a subsequent day the father of the infants, who was their general guardian, presented a new petition, showing that he was anxious to accept the trust himself, but that, after diligent application, he was unable to procure the requisite security, as required by the rules of the eourt. An order was thereupon made for the appointment of another person as special guardian, for the ^purposes of the application.